DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 15 is objected to because of the following informalities:  claim 15, line 3 recites, “a truck bed coupled to the cab, the truck bed; and”.  It appears that “the truck bed” is unnecessary.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 16, 20, 21 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lenz (US 8,540,302).
Regarding Claims 15, 21 and 24, Lenz discloses a truck comprised of a cab having a roof (see Fig. 5); a truck bed coupled to the cab (see Fig. 5); and a collapsible shell having: a plurality of first frames 40 moveable with respect to each other, the plurality of first frames being mounted to the truck bed, the plurality of first frames being traversable between a stored position (see Fig. 6), wherein the plurality of first frames are retracted with respect to each other, and a deployed position (see Fig. 5) wherein the plurality of first frames are extended out with respect to each other; a plurality of second frames 41 moveable with respect to each other, the plurality of second frames being mounted to the truck bed, the plurality of second frames being traversable between a stored position, wherein the plurality of second frames are retracted to each other, and a deployed position wherein the plurality of second frames are extended out with each other; and a cover 30, 31, 32, 33 traversable between a stored position and an extended position, the cover engaged to the plurality of first and second frames when the cover is in the extended position.
Regarding Claim 16, Lenz discloses that when the cover is in the stored position and the plurality of first 40 and second frames 41 are in the stored position, a full length of the truck bed is usable, and when the cover is in the extended position and the plurality of first and second frames are in the extended position, the collapsible shell forms a covered interior volume over the truck bed.
Regarding Claim 18, the cover extends between the frames 40 and 41.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,084,360.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the application are broader than those of 11,084,360, and each feature of claims 15-18 is anticipated by 11,084,360.

Claims 19 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,084,360 in view of Nania (US 2019/0184800). 11,084,360 discloses the use of a cover over the frames, but does not disclose the type of cover.  Nania discloses the use of a rolled cover 28 which is unrolled to an extended position over a set of frames on each side of a truck bed (see Fig. 1).  Before the effective filing date of the present application, it would have been .

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,783,030.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the application is broader than that of 9,783,030, and each feature of claim 21 is anticipated by claim 1 of 9,783,030.

Claims 22 and 23 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,783,030 in view of Nania (US 2019/0184800). 9,783,030 discloses the use of a cover over the frames, but does not disclose the type of cover.  Nania discloses the use of a rolled cover 28 which is unrolled to an extended position over a set of frames on each side of a truck bed (see Fig. 1).  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the cover of Nania over the frames of 9,783,030 as a cheap, efficient and easy cover setup known in the art.

Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 9,783,030.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the application is broader than that of 9,783,030, and each feature of claim 24 is anticipated by claim 14 of 9,783,030.

Claims 25 and 26 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 9,783,030 in view of Nania (US 2019/0184800). 9,783,030 discloses the use of a cover over the frames, but does not disclose the type of cover.  Nania discloses the use of a rolled cover 28 which is unrolled to an extended position over a set of frames on each side of a truck bed (see Fig. 1).  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the cover of Nania over the frames of 9,783,030 as a cheap, efficient and easy cover setup known in the art.

Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612